          Case 3:20-mj-01029-AHG Document 26 Filed 04/24/20 PageID.85 Page 1 of 6



     Igor Litvak, Esq.
 1
     Attorney for Defendant
 2   NY Bar No. 5109749
     The Litvak Law Firm, PLLC
 3   1733 Sheepshead Bay Road Suite 22
     Brooklyn, NY 11235
 4
     Phone: 718-989-2908
 5   Fax: 718-989-2908
     Email: igorblitvak@gmail.com
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,
 9                                                        Case No.:   20-MJ-1029
                          Plaintiff,
10
             vs.
11
     KIRILL VICTOROVICH FIRSOV,
12
                          Defendant.
13

14

15
              DEFENDANT’S MOTION FOR HOME DETENTION PENDING TRIAL
16
             COMES NOW, KIRILL VICTOROVICH FIRSOV (hereinafter, “Mr. Firsov” or “the
17
     Defendant”), by and through his undersigned counsel, and pursuant to 18 USC §§ 3142 and
18

19   3145(b), moves this Honorable Court for an order releasing Defendant’s on home detention.

20   I.      BRIEF PROCEDURAL HISTORY AND STATEMENT OF FACTS
21
             Defendant was arrested on March 7th, 2020 at the New York JFK international airport
22
     upon arrival from Russian Federation for the purpose of vacationing in the United States. Mr.
23

24
     Firsov was charged in a two-count felony complaint (violation of 18 U.S.C. §1029(a) (6)(A)

25   (Access Device Fraud) and 18 U.S.C. §§ 2, 1028(a)(8) and (b) (l)(A)(i)(Aid and Abet Trafficking
26   in False Authentication Features). Mr. Firsov’s initial appearance pursuant to Rule 5(c)(3) was
27
     held in U.S. District Court for the Eastern District of New York on March 9th, 2020 and on
28
     March 10, 2020 Mr. Firsov was ordered transferred to the Southern District of California for

                                                   1
         Case 3:20-mj-01029-AHG Document 26 Filed 04/24/20 PageID.86 Page 2 of 6



     prosecution. See Exhibit A, Exhibit B. Shortly thereafter, Mr. Firsov was transferred to San
 1

 2   Diego for arraignment and prosecution. His initial arraignment was adjourned due to Covid-19

 3   outbreak and is currently scheduled for May 15, 2020. After negotiating with the government
 4
     defense waived prosecution by indictment resulting in the government's decision to prosecute
 5
     Defendant only on one account, to wit, 18 U.S.C. §§ 1029(a)(6)(A)(Access Device Fraud). See
 6

 7
     Exhibit C. While the government has not filed the information yet because the arraignment was

 8   adjourned, the undersigned received a copy of the information from the government. The
 9   statutory maximum for Defendant's offenses is 10 years' imprisonment. While defense counsel
10
     conferred in good faith with the Government regarding home detention for Mr. Firsov, the
11
     Government does not consent.
12

13            In 2010 Kirill Firsov was diagnosed with Bronchial Asthma in Russia. He still suffers

14   from the disease. According to Declaration of Anna Mikhailovna Primerova, M.D1
15
              9. On March 29, 2010 Mr. Firsov was diagnosed with Bronchial Asthma.
16
              10. On March 15, 2010 Mr. Firsov was hospitalized with symptoms of
17            suffocating cough and pain behind the sternum. After the tests and
              additional examinations bronchial asthma.
18

19            12. In this regard, during the current pandemic or the highly contagious
              Novel COVID 19 virus, patients with major pulmonary diseases, such as
20            Bronchial asthma, are at much higher risk of suffering acute symptoms
              from the virus. Should Mr. Firsov be infected with the COVID-19 virus, a
21
              combination of these health issues would place him in a life-threatening
22            situation.

23             13. With a reasonable degree of medical certainty, I certify that Mr.
24
               Firsov health conditions make him particularly vulnerable of developing
               acute symptoms from the virus, including death. His medical conditions
25             mandate that he should be released from MCC San Diego jail pending
               disposition of his criminal matter.
26

27
     Exhibit F.

28
     1
         See Exhibit D and Exhibit E for Dr. Anna Mikhailovna Primerova Medical credentials.

                                                     2
       Case 3:20-mj-01029-AHG Document 26 Filed 04/24/20 PageID.87 Page 3 of 6



                                              ARGUMENT
 1

 2   THE ORDER OF DETENTION SHOULD BE REVOKED AND MR. FIRSOV SHOULD
                       BE RELEASED PENDING TRIAL
 3
            On March 11, 2020, the World Health Organization declared that the rapidly spreading
 4

 5   outbreak of COVID-19, a respiratory illness caused by a novel coronavirus, is a pandemic,

 6   announcing that the virus is both highly contagious and deadly. See Exhibit G. To date, the virus
 7
     is known to spread from person-to-person through respiratory droplets, close personal contact,
 8
     and from contact with contaminated surfaces and objects. See Exhibit H. As of April 23rd, 2020,
 9

10   there are 566 federal inmates and 342 BOP staff who have confirmed positive test results for

11   COVID-19 nationwide. Currently, 248 inmates and 52 staff have recovered. There have been 24
12   federal inmate deaths. See Exhibit I
13
            Defendant is detained in MCC San Diego. Upon information and belief, "at meals and in
14
     TV rooms at the MCC, people sit side by side, with up to eight people at a table. Inmates at
15

16   MCC report sick detainees coughing for days, with some spitting blood into open trash cans, and

17   one man who had to be carried to the bathroom by fellow detainees.” See Exhibit J. A recent
18
     ACLU report based on epidemiological study predicts nearly 100,000 more death due to
19
     Covid19 than current estimates if jail population is not reduced. See Exhibit K.
20
            The circumstances presented here are extraordinary and compelling to justify the
21

22   immediate release from pretrial detention of Mr. Firsov as he is particularly vulnerable to the

23   virus due to his Bronchial Asthma. As one Court noted, "[t]he COVID-19 pandemic is
24
     extraordinary and unprecedented in modern times in this nation. It presents a clear and present
25
     danger to free society for reasons that need no elaboration. COVID-19 presents a heightened risk
26

27
     for incarcerated defendants like Mr. Hernandez with respiratory ailments such as asthma."

28   United States v. Hernandez, 2020 U.S. Dist. LEXIS 58739, at 6-10 (SDNY Apr. 1, 2020).


                                                     3
       Case 3:20-mj-01029-AHG Document 26 Filed 04/24/20 PageID.88 Page 4 of 6



            For these reasons, in the past several weeks, numerous courts have ordered release from
 1

 2   custody of inmates held in pretrial or presentencing custody. See, e.g., United States v. Chandler,

 3   2020 U.S. Dist. LEXIS 56240, 2020 WL 1528120, at 1-3 (SDNY Mar. 31, 2020) (granting bail
 4
     application, pursuant to 18 U.S.C. § 3142(i), of defendant charged with being a felon in
 5
     possession of a firearm); United States v. McKenzie, No. 18 Cr. 834 (PAE), 2020 U.S. Dist.
 6

 7
     LEXIS 55503, 2020 WL 1503669, at 2-3 (SDNY. Mar. 30, 2020) (granting bond pending

 8   sentencing, pursuant to 18 U.S.C. § 3145(c), to defendant who had pleaded guilty to single count
 9   of assault with a deadly weapon and had previously been released on bond); United States v.
10
     Hernandez, 2020 U.S. Dist. LEXIS 56506, 2020 WL 1503106, at 1 (SDNY Mar. 30, 2020)
11
     (granting bail application, pursuant to § 3142(i), of 64-year-old defendant with asthma and high
12

13   blood pressure that placed him "at a substantially heightened risk of dangerous complications

14   should he contract COVID-19"); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2-3
15
     (SDNY Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to defendant
16
     who had pleaded to a narcotics offense); United States v. Perez, 2020 U.S. Dist. LEXIS 47515,
17
     2020 WL 1329225, at 1 (SDNY Mar. 19, 2020) (granting bail application, pursuant to § 3142(i),
18

19   of 65-year-old defendant with COPD, in light of "unique confluence of serious health issues and

20   other risk factors facing this defendant, . . . which place him at a substantially heightened risk of
21
     dangerous complications should [he] contract COVID-19"); cf. United States v. Stephens, 2020
22
     U.S. Dist. LEXIS 47846, 2020 WL 1295155 (AJN), at 3 (SDNY Mar. 19, 2020) (granting
23

24
     defendant's request for reconsideration of bail conditions and releasing him to home

25   confinement).
26          The Bail Reform Act requires the release of persons facing trial under the least restrictive
27
     conditions that will reasonably assure the appearance of that person at trial. 18 U.S.C.
28
     3142(c)(2). See also United States v. Gebro, 948 F. 2d 1118 (9th Cir. 1991); United States v.

                                                      4
       Case 3:20-mj-01029-AHG Document 26 Filed 04/24/20 PageID.89 Page 5 of 6



     Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985). The Bail Reform Act requires release of a
 1

 2   defendant prior to trial unless a judicial officer determines that no conditions or combination of

 3   conditions exist which will “reasonably assure the appearance of the person.” 18 U.S.C. §
 4
     3142(c). Any doubt regarding the propriety of release should be resolved in favor of a defendant.
 5
     Herzog v. United States, 75 S. Ct. 349, 351 (1955). Pretrial release should be denied only for the
 6

 7
     strongest of reasons where there are no conditions or combination of conditions that can assure

 8   the appearance of the defendant and mitigate any risk of danger to the community.
 9          Here, Mr. Firsov does not pose a risk of flight nor danger to the community. Currently,
10
     all international borders are sealed, and all international flights are canceled. Defendant has no
11
     criminal history and voluntarily arrived in the United States for vacation. He is charged with a
12

13   white-color offense. He does not have any friends and acquaintances in the United States who

14   can even theoretically assist him with departing from the country. He is willing to surrender his
15
     Russian passport and to be subject to 24 hour-home detention with electronic monitoring.
16
            WHEREFORE, due to his vulnerability to Covid-19 virus and because Mr. Firsov does
17
     not pose a risk of flight nor danger to the community and because there are conditions or a
18

19   combination of conditions that would assuage any concerns this Court may have, Mr. Firsov

20   should be released on conditions pursuant to 18 U.S.C. § 3142(c) pending trial.
21
     DATED this 22nd day of April 2020.
22

23

24
                                                         /s/ Igor Litvak, Esq.
                                                         Attorney for Defendant
25                                                       NY Bar No. 5109749
                                                         The Litvak Law Firm, PLLC
26                                                       1733 Sheepshead Bay Road Suite 22
27
                                                         Brooklyn, NY 11235
                                                         Email: igorblitvak@gmail.com
28



                                                     5
       Case 3:20-mj-01029-AHG Document 26 Filed 04/24/20 PageID.90 Page 6 of 6



                                   CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on 24th day of April 2020 I electronically filed the foregoing

 3   Defendant’s motion for pretrial home detention using the CM/ECF system. I certify that all
 4
     parties to the case are registered CM/ECF users and that service will be accomplished by the
 5
     CM/ECF system.
 6

 7

 8                                                                _____/s/ Igor Litvak____
                                                                         Igor Litvak, Esq.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  6
